FOR PUBLICATION


ATTORNEY FOR APPELLANT:                       ATTORNEYS FOR APPELLEE:

CAROLYN J. NICHOLS                            MICHAEL C. PRICE
Noblesville, Indiana                          DCS, Hamilton County
                                              Indianapolis, Indiana

                                              ROBERT J. HENKE
                                              DCS Central Administration
                                              Indianapolis, Indiana

                                IN THE                                     May 24 2013, 9:15 am

                      COURT OF APPEALS OF INDIANA
IN THE MATTER OF THE TERMINATION OF           )
THE PARENT-CHILD RELATIONSHIP OF              )
J.C., Et. C., & El. C., Minor Children,       )
                                              )
S.C., Mother,                                 )
                                              )
       Appellant-Respondent,                  )
                                              )
                vs.                           )     No. 29A02-1210-JT-833
                                              )
INDIANA DEPARTMENT OF CHILD                   )
SERVICES,                                     )
                                              )
       Appellee-Petitioner,                   )

                 APPEAL FROM THE HAMILTON CIRCUIT COURT
                          The Honorable Paul A. Felix, Judge
                   The Honorable Todd L. Ruetz, Master Commissioner
         Cause Nos. 29C01-1202-JT-265, 29C01-1202-JT-266, 29C01-1202-JT-267

                                     May 24, 2013

                              OPINION - FOR PUBLICATION

MAY, Judge
       S.C. (Mother) appeals the involuntary termination of her parental rights to J.C., Et.C.,

and El.C., and presents three issues:

       1.     Whether the Department of Child Services (DCS) presented sufficient

              evidence there was a reasonable probability that the conditions that resulted in

              the children’s removal would not be remedied;

       2.     Whether DCS presented sufficient evidence involuntary termination of

              Mother’s parental rights was in the children’s best interests; and

       3.     Whether DCS presented sufficient evidence there existed a satisfactory plan

              for the care and treatment of the children.

We affirm.

                       FACTS AND PROCEDURAL HISTORY

       Mother and V.C. (Father) are the parents of Et.C., born July 26, 2006; J.C., born

December 21, 2008; and El.C., born February 23, 2011. On March 18, 2010, DCS detained

Et.C. and J.C. after Mother was arrested for theft and operating a vehicle while intoxicated.

Father could not be located at the time of Mother’s arrest. On March 22, the juvenile court

held a hearing to determine if Et.C. and J.C. were Children in Need of Services (CHINS) and

should be removed from the family home. The court determined Et.C. and J.C. were CHINS,

but did not order removal, as Father was able to care for them.

       On July 26, the court ordered Mother and Father to participate in a variety of services;

to maintain contact with DCS and the Guardian ad Litem (GAL); to keep all appointments

with service providers; to allow announced and unannounced visits by DCS or the GAL; to

                                              2
maintain suitable housing and sources of support and income sufficient for the safe

upbringing of Et.C. and J.C.; to participate in home-based therapy, counseling, and case

management; to participate in and successfully complete a parenting assessment; and to

abstain from the use of drugs and alcohol. That order left Et.C. and J.C. in Mother’s care, as

Father was incarcerated.

       On September 13, 2010, the court removed Et.C. and J.C. from Mother’s care because

Mother had been arrested for neglect of a dependent and public intoxication after she fell

asleep at a restaurant due to intoxication and then attempted to walk herself and the children

across a busy highway. Et.C. and J.C. were placed in foster care.

       On December 22, the court held a review hearing. It noted Mother was compliant

with many requirements of the CHINS case plan, including that her drug screens had been

negative and she had completed an Intensive Outpatient Program for substance abuse. Et.C.

and J.C. could not be placed with Mother, however, because she was serving a sentence in a

work-release facility.

       On February 23, 2011, while still at the work release facility, Mother gave birth to

El.C. DCS immediately filed a CHINS Petition because both parents were incarcerated. The

court adjudicated El.C. a CHINS and ordered Mother to complete the services consistent with

the other CHINS adjudication.

       By May 2011, Mother had successfully completed all services required by the CHINS

case management plan. The court ordered preparation for a trial home placement of the

children with Mother to begin on July 1. In September 2011, things were going so well that

                                              3
Mother, Mother’s fiancé, and DCS service providers met to discuss full reunification and

possible closing of the CHINS cases in the near future.

           On October 7, 2011, the children were removed from Mother’s care for a final time

after Mother battered her fiancé in the presence of the children because he would not give

Mother more than the prescribed amount of her prescription medication. The children

initially were placed in foster care, then were transferred to the care of paternal grandmother,

where they have remained. On December 15, the juvenile court held a CHINS compliance

hearing, changed the permanency plan from reunification to termination of parental rights,

and suspended all of Mother’s services because of her arrest.

           On February 29, 2012, DCS filed petitions to involuntarily terminate Mother’s

parental rights. After hearing evidence, the trial court terminated Mother’s parental rights.1

                                    DISCUSSION AND DECISION

           We review termination of parental rights with great deference. In re K.S., D.S., and

B.G., 750 N.E.2d 832, 836 (Ind. Ct. App. 2001). We will not reweigh evidence or judge

credibility of witnesses. In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App. 2004), trans. denied.

    Instead, we consider only the evidence and reasonable inferences most favorable to the

judgment. Id. In deference to the juvenile court’s unique position to assess the evidence, we

will set aside a judgment terminating a parent’s rights only if it is clearly erroneous. In re

L.S., 717 N.E.2d 204, 208 (Ind. Ct. App. 1999), reh’g denied, trans. denied, cert. denied 534
U.S. 1161 (2002).


1
    That same day, the court also terminated Father’s parental rights. He is not part of this appeal.
                                                        4
       When, as here, a judgment contains specific findings of fact and conclusions thereon,

we apply a two-tiered standard of review. Bester v. Lake Cnty. Office of Family & Children,

839 N.E.2d 143, 147 (Ind. 2005). We determine first whether the evidence supports the

findings and second whether the findings support the judgment. Id. “Findings are clearly

erroneous only when the record contains no facts to support them either directly or by

inference.” Quillen v. Quillen, 671 N.E.2d 98, 102 (Ind. 1996). If the evidence and

inferences support the juvenile court’s decision, we must affirm. In re L.S., 717 N.E.2d at

208.

       “The traditional right of parents to establish a home and raise their children is

protected by the Fourteenth Amendment of the United States Constitution.” In re M.B., 666
N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied. A juvenile court must subordinate the

interests of the parents to those of the child, however, when evaluating the circumstances

surrounding a termination. In re K.S., 750 N.E.2d at 837. The right to raise one’s own child

should not be terminated solely because there is a better home available for the child, id., but

parental rights may be terminated when a parent is unable or unwilling to meet his or her

parental responsibilities. Id. at 836.

       To terminate a parent-child relationship in Indiana, the State must allege and prove:

       (A)    that one (1) of the following is true:
              (i)    The child has been removed from the parent for at least six (6)
                     months under a dispositional decree.
              (ii)   A court has entered a finding under IC 31-34-21-5.6 that
                     reasonable efforts for family preservation or reunification are
                     not required, including a description of the court’s finding, the
                     date of the finding, and the manner in which the finding was
                     made.
                                              5
                 (iii)   The child has been removed from the parent and has been under
                         the supervision of a county office of family and children or
                         probation department for at least fifteen (15) months of the most
                         recent twenty-two (22) months, beginning with the date the child
                         is removed from the home as a result of the child being alleged
                         to be a child in need of services or a delinquent child;
        (B)      that one (1) of the following is true:
                 (i)     There is a reasonable probability that the conditions that
                         resulted in the child’s removal or the reasons for placement
                         outside the home of the parents will not be remedied.
                 (ii)    There is a reasonable probability that the continuation of the
                         parent-child relationship poses a threat to the well-being of
                         the child.
                 (iii) The child has, on two (2) separate occasions, been adjudicated a
                         child in need of services;
        (C)      that termination is in the best interests of the child; and
        (D)      that there is a satisfactory plan for the care and treatment of the child.

Ind. Code § 31-35-2-4(b)(2). The State must provide clear and convincing proof of these

allegations. In re G.Y., 904 N.E.2d 1257, 1260-61 (Ind. 2009), reh’g denied. If the court

finds the allegations in the petition are true, it must terminate the parent-child relationship.

Ind. Code § 31-35-2-8.

        In involuntarily terminating Mother’s parental rights to the children,2 the juvenile

court found:

        3.)    On 3/18/10, DCS investigated a report of abuse and/or neglect
        regarding [Et.C.] and his sister brother [sic] [J.C.]. [Mother] was arrested for
        the crime of theft and operating a motor vehicle while intoxicated. [Mother]
        had [Et.C.] and [J.C.] with her at the time she was under the influence of
        intoxicating substances, and while committing the acts for which she was
        arrested.
                                            *****
        9.)    On 9/13/10, a second removal of [Et.C.] and [J.C.] from the home of the

2
  We quote from the court’s findings regarding Et.C. only, as the findings for all three children are virtually
identical.

                                                      6
biological parents had occurred. The CHINS court conducted a detention
hearing on that date, making the following findings and orders, which this
Court now adopts as its own findings in this termination cause:
       Detention was necessary to protect [Et.C], and in the child’s best
        interests to remain removed from the home of biological parents;
       The biological parents were both incarcerated at this time;
       [Mother] was unable to remain awake while in a public restaurant, due
        to use and abuse of intoxicating substances, had crossed a busy
        thoroughfare on foot with [Et.C.] and [J.C.] while in this state of
        impairment, and [Mother] was arrested for these acts, facing multiple
        counts of Neglect of a Dependent and public intoxication[.]
10.) As of 12/22/10, [Mother] had complied with the CHINS court’s
dispositional orders. [Mother] had participated in home-based therapy, had
completed an Intensive Outpatient Program (“IOP”) to address her drug abuse,
and had submitted multiple negative drug screens. However [Mother] had
multiple pending criminal charges relating to drug use for which she was
subject to possible executed time which would necessarily interrupt
reunification services. . . .
11.) On 2/23/11, [Mother] gave birth to another sibling of [Et.C.], named
[El.C.]. On 2/25/11, DCS filed a new CHINS case as it related to this new
child, under cause number 29C01-1102-JC-246. By this date, [Mother] had
been sentenced in the drug related criminal cases described in paragraph 10.)
above, and was serving her sentence on a work-release program, which had
also interrupted her reunification efforts. The biological parents admitted to
the allegations of this new CHINS petition on 2/28/11.
12.) As of 6/20/11, [Mother] had resumed her compliance with reunification
efforts, participating in home-based therapy, post-IOP substance abuse
counseling, visitation sessions, and maintenance of negative drug screens. . . .
[Mother]’s executed sentence was completed and the CHINS court authorized
DCS to attempt a Trial Home Visit of [Children] in the home of [Mother] in
early July of 2011. The CHINS case was set for a Permanency Hearing on
12/5/11.
13.) On 10/13/11, a third detention and removal of [Children] occurred.
[Mother] had again been arrested and incarcerated due to resumed drug-related
conduct and criminal behavior. The CHINS court conducted a detention
hearing on that date, making the following findings and orders, which this
Court now adopts as its own findings in this termination cause:
       [Mother] had engaged in an episode of domestic violence in the family
        home, and in front of [Children];
       The violent episode included physical assault on [Mother’s] fiancé, and
        interfering with his attempt to dial for emergency assistance;

                                       7
      This violent episode was specifically due to mother’s fiancé refusing to
       provide [Mother] with a controlled substance, which the fiancé had
       been delegated to dispense to [Mother] in appropriate amounts.
       [Mother] was violently demanding excess amounts of the controlled
       substance;
      [Mother] was arrested and incarcerated, and was already serving a
       sentence in unrelated, but drug-related, criminal charges;
                                    *****
14.) On 12/15/11, the CHINS court found the following facts in determining
       that [Mother] and father were not in compliance with the child’s case
       plan, or complying with the court’s dispositional orders, which this
       Court now also finds as facts in this termination proceeding:
      [Mother] had completed home-based therapy, individual counseling,
       and substance abuse treatment, and had participated in a Trial Home
       Visit as of 7/1/11;
      The CHINS case was close to successful reunification and dismissal
       until the incident described in paragraph 13.) above, which event
       occurred on 10/7/11;
      On 10/7/11 [Mother] engaged in an episode of domestic violence and
       substance abuse in the presence of all of her children;
      [Mother] consumed alcohol and got into an argument with her
       boyfriend because he refused to supply her with excess amounts of her
       prescription medications, leading to an assault by [Mother] on the
       boyfriend. The assault caused physical injury to the boyfriend, and
       damage and destruction to the inside of the family home;
      [Mother] was arrested and incarcerated for this event;
      Despite the near-completion of reunification services and a Trial Home
       Visit, [Mother] had again resumed substance abuse and criminal
       conduct that has led to her extended incarceration, and deprived her
       children of her presence and parenting
                                    *****
16.) As of 5/21/12, [Mother] had been convicted of crimes arising from the
incident of 10/7/11, which was due to [Mother’s] resumption of substance
abuse by [Mother] [sic]. [Mother] received an executed sentence to the
Indiana Department of Corrections [sic] with an earliest possible release date
in January of 2013. [Mother] remains incarcerated as of the date of the Fact
Finding Hearing on this termination petition. [Mother] also has pending
violations of probation on other drug-related criminal convictions as of the
date of the termination trial, and may receive additional executed time.
                                    *****
18.) The Court finds the following facts from [Mother’s] testimony at the

                                      8
termination trial on 6/25/12:
      [Mother] has been unavailable to fulfill her parental obligations due to
       incarceration from various drug-related incidents in March of 2010 for
       approximately two weeks; in June of 2010 for approximately two days;
       in September of 2010 for approximately four days; from February 9,
       2011 to May 31, 2011, during which she was serving an executed
       sentence on work-release; and since approximately May of 2012, based
       on her arrest for the incident on 10/7/11;
      [Mother] has the status of a “chemically addicted offender” as
       established through her record of criminal arrests and convictions;
      [Mother], by her own admission, will struggle with addiction forever;
      [Mother] intends to live with and marry [J.G.]. This is the same
       individual who was the victim of [Mother’s] physical assault on
       10/7/11;
      [Mother’s] past substance abuse history also includes a conviction for
       operating a motor vehicle while intoxicated, for which she was
       sentenced to the Indiana Department of Corrections [sic] for
       approximately six (6) months in 2004 to 2005.
                                   *****
20.) [Mother] has been offered and provided with multiple reunification
programs and services throughout the CHINS case, often working around
periods of incarceration. These services have included home-based therapy,
individual counseling, and substance abuse treatment, including after-care
programs.
21.) None of these services, even after apparent successful completion, have
had any lasting effect or prevented the next round of substance abuse, arrest,
and incarceration. [Mother] was incarcerated between February and May of
2011. During this time, she gave birth to the youngest sibling of [Et.C.],
[El.C.]. Following the end of this incarceration, [Mother] worked up to a Trial
Home Visit between July and October of 2011. A Child and Family Team
Meeting (“CFTM”) took place in late September or early October of 2011,
between members of DCS and [Mother], where the parties were preparing for
the imminent dismissal of the CHINS case due to [Mother’s] apparently
successful efforts to reunify. However, within days of this meeting, [Mother]
returned to substance abuse and criminal conduct on 10/7/11, and now is
serving an extended criminal sentence as a result.
22.) [Mother’s] pattern of reunification efforts, inevitably followed by a
return to substance abuse and criminal activity, similarly leading to
incarceration and enforced separation from her biological children, is
damaging to the best interests and lives of these children. This pattern
demonstrates that no level of services or standard of performance met by

                                      9
       [Mother], will free the child[ren] from the likelihood that the pattern will
       repeat. No level of services has prevented [Mother] from continuing this
       pattern and jeopardizing the future prospects of the child[ren]. The most
       recent episode of substance abuse and criminal activity led to a violent and
       dangerous outburst, causing property damage and physical injury to a grown
       adult, all while the [children] were present to observe. This subjected them to
       the possibility of physical harm, and the certainty of emotional trauma.
       23.) [Mother] acknowledges that she will always struggle with addiction, is
       recognized by the statutory structure of this State that she is a chemically
       addicted offender, and intends to live with and marry the same individual
       who[m] she physically attacked to secure excess controlled substances.
       24.) [Mother’s] series of criminal acts, arrest and incarceration, participation
       in reunification services, and subsequent relapses, demonstrates that the
       conditions that resulted in the child’s removal or the reasons for placement
       outside the home will not be remedied. They also demonstrate that
       continuation of the parent-child relationship poses a threat to the child’s well-
       being.

(App. at 19-25.)

       1.     Conditions Resulting in Removal

       In deciding whether the conditions that resulted in a child’s removal will not be

remedied, a juvenile court must judge a parent’s fitness to care for his or her child at the time

of the termination hearing, taking into consideration evidence of changed conditions. In re

J.T., 742 N.E.2d 509, 512 (Ind. Ct. App. 2001), trans. denied. It must evaluate the parent’s

habitual patterns of conduct to determine whether there is a substantial probability of future

neglect or deprivation. Id. Pursuant to this rule, courts have properly considered evidence of

a parent’s prior criminal history, drug and alcohol abuse, history of neglect, failure to provide

support, and lack of adequate housing and employment. A.F. v. Marion Cnty. Office of

Family & Children, 762 N.E.2d 1244, 1251 (Ind. Ct. App. 2002), trans. denied.



                                               10
       The juvenile court also may consider, as evidence whether conditions will be

remedied, the services offered to the parent by DCS and the parent’s response to those

services. Id. A juvenile court need not wait until a child is irreversibly harmed by a deficient

lifestyle such that his or her physical, mental, and social growth are permanently impaired

before terminating the parent-child relationship. In re E.S., 762 N.E.2d 1287, 1290 (Ind. Ct.

App. 2002).

       Mother argues DCS did not present sufficient evidence to support the juvenile court’s

findings that there was a reasonable possibility that the conditions that resulted in the

children’s removal from her care would not be remedied, because DCS provided inadequate

services to her during the CHINS proceedings. We are unable, however, to address the

adequacy of the services offered to her during the CHINS proceeding because that issue is

unavailable during an appeal following termination of parental rights. See In re H.L., 915
N.E.2d 145, 148 n.3 (Ind. Ct. App. 2009) (“failure to provide services does not serve as a

basis on which to directly attack a termination order as contrary to law”).

       Mother also argues DCS did not present sufficient evidence to support four of its

findings: 12, 21, 22, and 24. There was sufficient evidence to support these findings.

       Finding 12 states:

       12.) As of 6/20/11, [Mother] had resumed her compliance with reunification
       efforts, participating in home-based therapy, post-IOP substance abuse
       counseling, visitation sessions, and maintenance of negative drug screens. . . .
       [Mother]’s executed sentence was completed and the CHINS court authorized
       DCS to attempt a Trial Home Visit of [Children] in the home of [Mother] in
       early July of 2011. The CHINS case was set for a Permanency Hearing on
       12/5/11.

                                              11
(App. at 21.) Mother argues Finding 12 is not accurate because:

       As of June 2, 2011, Mother was in compliance with the Department’s
       reunification efforts, but she was also in relapse. She had already been using a
       prescribed opioid compound and she was no longer able to access drug
       treatment at Aspire. She was also having allergic reactions to her medications
       and was visiting a number of different doctors and hospitals. Her therapist had
       already noticed a great increase in the number of medication [sic] Mother was
       taking. By June 7, 2011 Mother was back on prescribed benzodiazepines and
       thinking outloud that she could handle this medication. (App. p. 149.) It is
       doubtful that Mother will ever be able to handle that medication, and everyone
       involved should have known that.

(Br. of Appellant at 43) (citation to the record in original). DCS presented evidence Mother

had been successfully participating in services as of June 2011, and her children were

returned to her home for a trial home placement in July 2011. They remained there until

October 7, 2011. Mother’s argument is an invitation for us to reweigh the evidence and

judge the credibility of witnesses, which we cannot do. See In re D.D., 804 N.E.2d at 265

(appellate court does not reweigh evidence or judge credibility of witnesses).

       Finding 21 states:

       21.) None of these services, even after apparent successful completion, have
       had any lasting effect or prevented the next round of substance abuse, arrest,
       and incarceration. [Mother] was incarcerated between February and May of
       2011. During this time, she gave birth to the youngest sibling of [Et.C.],
       [El.C.]. Following the end of this incarceration, [Mother] worked up to a Trial
       Home Visit between July and October of 2011. A Child and Family Team
       Meeting (“CFTM”) took place in late September or early October of 2011,
       between members of DCS and [Mother], where the parties were preparing for
       the imminent dismissal of the CHINS case due to [Mother’s] apparently
       successful efforts to reunify. However, within days of this meeting, [Mother]
       returned to substance abuse and criminal conduct on 10/7/11, and now is
       serving an extended criminal sentence as a result.

(App. at 24.) Mother argues the trial court’s statement that she “returned to substance abuse

                                             12
and criminal conduct on 10/7/11” was erroneous because “[i]n reality, as noted above,

Mother returned to substance abuse several months before that, the Department just chose not

to intervene until she was once again in criminal jeopardy.” (Br. of Appellant at 43.)

       Similarly, Mother takes issue with the trial court’s statement in Finding 22: “No level

of services has prevented the biological mother from continuing this pattern and jeopardizing

the future prospects of the child.” (App. at 24.) In her brief, Mother argues the finding was

       a gross exaggeration of the truth. The Department provided absolutely no drug
       treatment for Mother. The Department left this up to Aspire of Indiana and
       Mother’s Medicaid coverage. Mother’s Medicaid coverage lapsed in May, but
       the Department did not assist in paying for further treatment at Aspire until the
       end of July of 2011, when it was too late to help. (App. p. 128). Mother never
       did have an appropriate level of treatment, because after the initially successful
       I.O.P. program, she did not obtain appropriate and highly necessary planning
       services to avoid relapse as a result of the delivery of her third child and the
       administration and prescription of pain relieving medications in February of
       2011. (Statement of Facts, App. Br. pp. 8, 9, 14, 15).

(Br. of Appellant at 43) (citations in original). DCS presented evidence to support Findings

21 and 22. Prior to the termination petition, Children had been adjudicated as CHINS at least

once, and all had been removed from Mother’s care more than once because of her drug use

and criminal activity. Mother’s arguments to the contrary are an invitation for us to reweigh

the evidence and judge the credibility of witnesses, which we cannot do. See In re D.D., 804
N.E.2d at 265 (appellate court does not reweigh evidence or judge credibility of witnesses).

       Finding 24 states:

        24.) [Mother’s] series of criminal acts, arrest and incarceration, participation
       in reunification services, and subsequent relapses, demonstrates that the
       conditions that resulted in the child’s removal or the reasons for placement
       outside the home will not be remedied. They also demonstrate that
       continuation of the parent-child relationship poses a threat to the child’s well-
                                              13
        being.

(App. at 24.) Mother argues:

        Finding # 24 is actually a ‘Conclusion’. Based upon the facts of this case, we
        will never be able to make an accurate determination that the problematic
        conditions could not be remedied. Mother’s contention is that she never had a
        chance. She complied with all requests. She spent countless days talking to
        the Department’s case manager and service providers. Not one of these social
        workers had a degree in addiction medicine. None of the service providers
        were certified addiction counselors. The home-based therapist, [sic]
        eventually began to realize that Mother might be in trouble with her
        benzodiazepines, but no one paid any attention to her late and moderate
        warnings. (App. Br. pp. 22-29).

(Br. of Appellant at 44) (citation in original). While Finding 24 has conclusory language, it

is a finding summarizing the other more specific findings which, as noted above, are all

supported by the evidence. Mother’s arguments regarding the level of services received or

observations her providers were obliged to make are invitations for us to reweigh the

evidence, which we cannot do. See In re D.D., 804 N.E.2d at 265 (appellate court does not

reweigh evidence or judge credibility of witnesses).3

        2.       Children’s Best Interests

        Pursuant to Ind. Code § 31-35-2-4(b)(1)(C), DCS must provide sufficient evidence

“that termination is in the best interests of the child.” In determining what is in the best

interests of a child, the trial court is required to look beyond the factors identified by the DCS



3
 Mother also argues there was insufficient evidence the continuation of the parent-child relationship posed a
threat to the well-being of the children pursuant to Ind. Code § 31-35-2-4(b)(1)(B)(ii). However, Ind. Code §
31-35-2-4(b)(1)(B) is written in the disjunctive, such that the trial court need find only one of the three
elements to be true, and DCS presented sufficient evidence there was a reasonable possibility the conditions
under which the children were removed would not be remedied. We therefore need not address that argument.

                                                    14
and consider the totality of the evidence. In re J.S., 906 N.E.2d 226, 236 (Ind. Ct. App.

2009). In so doing, the trial court must subordinate the interests of the parent to those of the

child. Id. The court need not wait until a child is harmed irreversibly before terminating the

parent-child relationship. Id. Recommendations of the case manager and court-appointed

advocate, in addition to evidence the conditions resulting in removal will not be remedied,

are sufficient to show by clear and convincing evidence that termination is in the child's best

interests. Id.

       A parent’s historical inability to provide a suitable environment, along with the

parent’s current inability to do the same, supports finding termination of parental rights is in

the best interests of the children. Lang v. Starke County Office of Family and Children, 861
N.E.2d 366, 373 (Ind. Ct. App. 2007), trans. denied. Mother argues she never harmed her

children, and the “DCS providers repeatedly commented on Mother’s tender care for her

children, her neat and organized home, and her willingness to comply with the requests of the

court and the Department of Child Services.” (Br. of Appellant at 45.)

       As noted above, the trial court made findings regarding Mother’s drug use and

criminal activity that resulted in the children’s removal more than once. Mother was

incarcerated at the time of the termination hearing, with a release date in early 2013. She

faced revocation of her probation for an earlier charge based on criminal activity. Mother’s

arguments are invitations for us to reweigh the evidence, which we cannot do. See In re D.D.,
804 N.E.2d at 265 (appellate court does not reweigh evidence or judge credibility of

witnesses).

                                              15
       3.     Satisfactory Plan for Care and Treatment of Children

       Mother argues DCS’ plan for the care and treatment of the children following

termination is not satisfactory because the children are currently in pre-adoptive placement

with paternal grandmother, who has taken the children to prison to visit Father on numerous

occasions, but she did not allow similar visitation to Mother while she was incarcerated.

Mother is concerned that paternal grandmother, if permitted to adopt, might alienate the

children from Mother while allowing a relationship with Father, even though both parents’

rights were involuntarily terminated for drug use and criminal activity.

       Pursuant to Ind. Code § 31-35-2-4(b)(1)(D), DCS must provide sufficient evidence

there is a satisfactory plan for the care and treatment of the child. We have held “[t]his plan

need not be detailed, so long as it offers a general sense of the direction in which the child

will be going after the parent-child relationship is terminated.” In re L.B., 889 N.E.2d 326,

341 (Ind. Ct. App. 2008). The juvenile court found there was a satisfactory plan; the children

were all in pre-adoptive placement with their paternal grandmother, who had cared for them

for almost a year when the termination proceedings ended.

       Our standard of review and the controlling law compel us to hold the evidence

supported finding of an adequate plan for the children’s future care, as a necessary element

for termination of Mother’s parental rights, see id., we note that such finding is not

tantamount to affirmation that adoption of these children by their paternal grandmother

would be in their best interests. See Ind. Code § 31-19-11-1(a) (list of elements required for

adoption of minor child, including finding adoption is in the best interest of the child). We

                                              16
find no error with the juvenile court’s decision.

                                      CONCLUSION

       DCS presented sufficient evidence the conditions that resulted in the children’s

removal were not likely to be remedied, and the findings support the court’s conclusion

termination was in the best interests of the children. There was a suitable plan in place for

the care and treatment of the children. Accordingly, we affirm the termination of Mother’s

parental rights.

       Affirmed.

BAKER, J., and MATHIAS, J., concur.




                                             17